Detailed Office Action

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Acknowledgement is hereby made of receipt and entry of the communication filed 17 September, 2021. Claims 1-10 are pending in the instant application. Applicants’ election of Group I (claims 1-9) without traverse is noted. Claims 10 has been withdrawn from further consideration by the Examiner, pursuant to 37 C.F.R. § 1.142(b), as being drawn to a non-elected invention.

37 C.F.R. § 1.98
	The information disclosure statements filed 26 June, 2020 (2), 03 November, 2020, 11 February, 2021, and 16 April, 2020, have been placed in the application file and the information referred to therein has been considered.

37 C.F.R. § 1.84
The drawings filed 26 May, 2020, have been reviewed and are acceptable.

	35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



35 U.S.C. § 112(a)
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Written Description
Claims 2-5 are rejected under 35 U.S.C. § 112(a), as failing to comply with the written description requirement. The claims are Amgen, Inc. v. Sanofi, 872 F.3d 1367, 124 U.S.P.Q.2d 1354 (Fed. Cir. 2017). AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc., 759 F.3d 1285, 111 U.S.P.Q.2d 1780 (Fed. Cir. 2014). Univ. of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 920, 69 U.S.P.Q.2d 1886, (Fed. Cir. 2004). Enzo Biochem, Inc. v. Gen-Probe, Inc., 296 F.3d 1316, 63 U.S.P.Q.2d 1609, (Fed. Cir. 2002). Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 U.S.P.Q.2d 1398, (Fed. Cir. 1997). Fiers v. Revel Co., 984 F.2d 1164, 25 U.S.P.Q.2d 1601, (Fed. Cir. 1993). Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 U.S.P.Q.2d 1016, (Fed. Cir. 1991). In re Rasmussen, 650 F.2d 1212, 211 U.S.P.Q. 323 (C.C.P.A. 1981). In re Wertheim, 541 F.2d 257, 191 U.S.P.Q. 90 (C.C.P.A. 1976).
	The crux of the statutory requirement governing written description is whether one skilled in the art, familiar with the practice of the art at the time of the filing date, could reasonably have found the later claimed invention in the specification as filed. In re Kaslow, 707 F.2d 1366, 1375, 217 U.S.P.Q. 1089, 1096 (Fed. Cir. 1983). In re Wilder, 736 F.2d 1516, 1520 222 U.S.P.Q. 349, 372 (Fed. Cir. 1984, cert. denied, 469 U.S. 1209 (1985). Texas Instruments, Inc. v. International Trade Comm’n, 871 F.2d 1054, 1063, 10 U.S.P.Q.2d 1257, 1263 (Fed. Cir. 1989). Moreover, the courts have stated that the evaluation of written description is highly fact-specific, and that broadly articulated rules are inappropriate. In re Wertheim, 541 F.2d 257, In re Driscoll, 562 F.2d 1245, 1250, 195 U.S.P.Q. 434, 438 (C.C.P.A. 1977). It is also important to remember that the true issue in question is not whether the specification enables one of ordinary skill in the art to make the later claimed invention, but whether or not the disclosure is sufficiently clear that those skilled in the art will conclude that the applicant made the invention having the specific claim limitations.  Martin v. Mayer, 823 F2d 500, 505, 3 U.S.P.Q.2d 1333, 1337 (Fed. Cir. 1987).
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor has possession of the claimed invention. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 U.S.P.Q.2d at 1116. An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 U.S.P.Q.2d 1961, 1966 (Fed. Cir. 1997). The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence. A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 U.S.P.Q.2d 1895, 1905 (Fed. Cir. 1996).
	The claims are broadly directed toward variant CoV2 nucleocapsid proteins (claim 2, SEQ ID NO.: 1), endosomal targeting sequences (ETSD) (claim 3, SEQ ID NO.: 2), and spike (S) proteins (claims 4 and 5; SEQ ID NOS.: 4 and 5) comprising upwards of 15% amino acid or nucleotide sequence variability. The N protein sequence is 473 amino acids in length. The SARS-CoV-2 S protein is 1,282 amino acids in length and the corresponding nucleotide sequence is 3,850 nucleotides. Thus, even 15% genetic variation would encompass an inordinate number of variants. The disclosure only provided one N, ETSD, and S sequence. The disclosure failed to describe the generation, isolation, and characterization of any other SARS-CoV-2 N or S variants. The disclosure failed to identify which regions should be targeted for modification. It has been well-documented that single amino acid insertions, deletions, or modifications can abrogate or alter protein function. Clearly Applicants were not in possession of any additional N, ETSD, or S variants.
	Accordingly when all the aforementioned factors are considered in toto, the skilled artisan would reasonably conclude that Applicants were not in possession of a sufficient number of species to support the current claim breadth.

35 U.S.C. § 119(e) or § 120 Benefit
Applicants’ claim for the benefit of a prior-filed application under 35 U.S.C. § 119(e) or under 35 U.S.C. § 120, 121, or 365(c) is acknowledged. In particular, priority was claimed to U.S. provisional patent applications 62/988,328, filed March 11, 2020; 62/991,504 filed on March 18, 2020; 63/009,960 filed April 14, 2020; 63/010,010, filed April 14, 2020; 63/016,048, filed April 

35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4-9 are rejected under 35 U.S.C. § 103 as being unpatentable over Jones and Gabitzsch (U.S. Patent No. 10,695,417 B2, issued 30 June, 2020, claiming priority to U.S. Prov. Appl. No. 62/101,968, filed 09 January, 2015; hereinafter referred to as Jones and Gabitzsch (2020)), in view of Liniger et al. (2008), Wu et al. (2020), and GenBank MN908947.3 (2020). Claim 1 is directed toward a replication defective adenovirus, wherein the adenovirus comprises: an El gene region deletion, an E2b gene region deletion, and a nucleic acid encoding a protein selected from the group consisting of coronavirus 2 (CoV2) nucleocapsid (N) protein, CoV2 spike (S) protein, or a combination thereof. Claim 2 recites a CoV2 N protein has at least 85% identity to SEQ ID NO.: 1. Claims 4 and 5 references an adenovirus encoding a CoV2 S protein that .  
	Jones and Gabitzsch (2020) provide second generation replication-defective human adenoviral vectors encoding both the Ebola virus (EBOV) surface (S) glycoprotein and nucleocapsid (NP) protein (see Fig. 8). Recombinant replication-defective human adenoviruses (hAd5) were prepared comprising deletions in the E1 and E2b regions (see cols. 3, 10, 16, and 22-30). Vaccine compositions (see cols. 58-59) encoding additional co-stimulatory molecules (e.g., CD40, ICAM-1, B7, etc.) and cytokines (e.g., IL-2, IL-12, LMP1, etc.) (see cols. 52 and 53, respectively) were also provided. This teaching does not disclose SARS-CoV-2 S and NP sequences, particularly those corresponding to SEQ ID NOS. 1, 4, and 5.
	Liniger et al. (2008) generated bivalent measles vector coronavirus vaccines comprising the SARS-CoV-1 N and S proteins. The authors demonstrated that administering both the N and S proteins provided a robust immune response against SARS-CoV (see pp. 2169-2172). It was suggested that this combination of immunogens would prove quite useful in a human vaccine. This 
	Wu et al. (2020) cloned and characterized a novel SARS-CoV-2 coronavirus designated “WH-Human 1” or “2019-nCoV”. This isolate corresponds to the same one currently claimed.
	GenBank MN908947.3 (2020) provides the complete nucleotide and amino acid sequence of the 2019-nCoV isolate described by Wu et al. (2020).
Therefore, it would have have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilized the second-generation recombinant replication-defective human adenovirus vectors provided by Jones and Gabitzsch (2020), to express both the SARS-CoV-1 or -2 N and S proteins, since Liniger et al. (2008), teaches that these immunogens are particularly useful for vaccine development. One of ordinary skill in the art would have been motivated to use those genes/proteins from the 2019-nCoV isolate, as provided by Wu et al. (2020) and GenBank (2020). One of ordinary skill in the art would have also been motivated to include co-stimulatory molecules and immune stimulatory cytokines, since Jones and Gabitzsch (2020) teach that including these molecules will provide more robust immune response against the immunogens of interest.

Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over Jones and Gabitzsch (U.S. Patent No. 10,695,417 B2, issued 30 June, 2020, claiming priority to U.S. Prov. Appl. No. 62/101,968, filed 09 January, 2015; hereinafter referred to as Jones and Gabitzsch (2020)), in view of Liniger et al. (2008), Wu et al. (2020), and GenBank MN908947.3 (2020), as applied supra to claims 1, 2, and 4-9, and further in view of Niazi (U.S. Pub. No. 2020/0054730 A1, published 20 February, 2020, and claims priority prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the endosomal targeting sequence of Niazi (2020), into recombinant replication-defective adenoviruses, to facilitate the generation of robust immune responses against the 2019-nCoV S and N proteins.

	Correspondence
	Any inquiry concerning this communication should be directed to Jeffrey S. Parkin, Ph.D., whose telephone number is (571) 272-0908. The Examiner can normally be reached Monday through Friday from 10:00 AM to 6:00 PM. A message may be left on the Examiner's voice mail service. If attempts to reach the examiner are unsuccessful, the Examiner's supervisor, Janet L. Andres, Ph.D., can be reached at (571) 272-0867. Direct general status inquiries to the Technology Center 1600 receptionist at (571) 272-1600.

Applicants are reminded that except as provided in paragraphs 37 C.F.R. § 1.1(a)(3)(i), (a)(3)(ii), and (d)(1) of this section, all general correspondence intended for the United States Patent and Trademark Office (Office) should be addressed to the mailing address set forth in 37 C.F.R. § 1.1 (e.g., Director of the United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450), or to specific areas within the Office as set out in paragraphs (a)(1), and (a)(3)(iii) of this section. Patent-related papers may be hand-carried to the Office in Alexandria, Va. Correspondence cannot be hand-carried to the Regional Offices. If the correspondence is hand-carried to the Office, with limited exceptions (see M.P.E.P. § 502, subsection III) it must be delivered to: United States Patent and Trademark Office, Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314. Applicants are encouraged consider filing new patent applications (as well as patent-related correspondence) via the 

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,

/JEFFREY S PARKIN/Primary Examiner, Art Unit 1648                                                                                                                                                                                                                                                                                                            29 September, 2021